United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-746
Issued: January 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 25, 2010 appellant filed a timely appeal from an October 21, 2009 merit
decision of the Office of Workers’ Compensation Programs concerning compensation for a
work-related heart condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he had residuals
of his accepted heart condition after January 31, 2005.
FACTUAL HISTORY
In mid 2007 the Office accepted that appellant, then a 65-year-old addiction counselor,
sustained post-traumatic stress disorder due to work factors.1 The accepted work factors
1

Appellant continues to receive compensation for his post-traumatic stress disorder and this matter is not
currently before the Board.

included an incident on November 10, 1999 when a patient came to the workplace with a gun
and shot and killed another patient. Appellant hid in his office while the shooter looked for other
victims and he later saw the patient that was killed. The second factor involved a February 25,
2000 incident when a patient told appellant that he was going to murder him and then commit
suicide.2
The Office referred appellant for a second opinion examination to determine if he
suffered from a heart condition caused or contributed to by the accepted events. On July 5, 2007
appellant saw Dr. Allen B. Tabibian, Board-certified in internal medicine and cardiovascular
disease, for the second opinion examination and evaluation. He diagnosed atrial fibrillation as
verified by echocardiogram. Dr. Tabibian opined that appellant’s stressful work events may
have caused him to suffer a sudden onset of proximal atrial fibrillation. He noted, however, that
in patients with no risk factors, this condition would resolve and the heart rhythm would have
returned to normal. Dr. Tabibian stated that appellant’s work events would have aggravated his
preexisting atrial fibrillation condition, but it did not directly cause this condition. He found the
aggravation temporary while the claimant was undergoing the stress and posited that, when the
stress condition was removed, the aggravation would have ceased. Dr. Tabibian posited that the
aggravation ceased when the claimant retired on January 31, 2005.
The Office received an October 22, 2007 medical report from Dr. Ed Fik, an attending
Board-certified psychiatrist, who noted that appellant had a diagnosis of post-traumatic stress
disorder and continuing residuals of that condition. Dr. Fik opined that appellant also developed
depression and that he was disabled on a psychiatric basis.
In a November 5, 2007 decision, the Office accepted temporary aggravation of atrial
fibrillation due to the accepted stress events at appellant’s employment that resolved as of
January 31, 2005. Pursuant to an April 16, 2008 decision by the Branch of Hearings and
Review, appellant was referred for a second opinion examination with a psychiatrist and, if the
physician determined that appellant had residuals of post-traumatic stress disorder, then the case
file should be resubmitted to Dr. Tabibian to address any coronary residuals.
Appellant was referred to Dr. Stephan Simonian, a Board-certified psychiatrist, who
opined in a June 16, 2008 report that appellant had residuals of his work-related post-traumatic
stress disorder which rendered him temporarily totally disabled. As a result of Dr. Simonian’s
finding, the case file was resubmitted to Dr. Tabibian to address whether the aggravation of
appellant’s atrial fibrillation condition was resolved, even though he continued to suffer from
post-traumatic stress disorder.
In a July 7, 2008 report, Dr. Tabibian opined that appellant did not have residuals of the
atrial fibrillation condition. He stated that appellant had multiple risk factors for dysrhythmia
and atrial fibrillation including coronary artery disease, history of myocardial infarction,
hypertension and left atrial enlargement. As noted in Dr. Tabibian’s initial July 5, 2007 report,
once appellant was removed from the work environment, the aggravation ceased. He opined that
appellant’s multiple medical problems contributed to his dysrhythmia, which was nonindustrial
in nature and posited that aggravation was no longer a factor.
2

Appellant voluntarily retired from the employing establishment effective January 31, 2005.

2

In a July 24, 2008 decision, the Office determined that appellant did not meet his burden
of proof to establish that he had residuals of his accepted heart condition after January 31, 2005.
It found that the weight of the medical evidence regarding this matter rested with the wellrationalized reports of Dr. Tabibian. In an October 21, 2009 decision, the Office affirmed its
July 24, 2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.4 The medical
evidence required to establish a causal relationship between a claimed period of disability and an
employment injury is rationalized medical opinion evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.5
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he had
residuals of his accepted heart condition, temporary atrial fibrillation, after January 31, 2005.
The Board finds that the weight of the medical evidence regarding this matter rests with the wellrationalized reports of Dr. Tabibian, an Office referral physician who is Board-certified in
internal medicine and cardiovascular diseases.
In his July 5, 2007 report, Dr. Tabibian diagnosed appellant with atrial fibrillation and
opined that his stressful work events may have caused him to suffer a sudden onset of proximal
atrial fibrillation. He noted, however, that in patients with no risk factors, this condition would
resolve and the heart rhythm would have returned to normal. Dr. Tabibian stated that appellant’s
events at work would have aggravated his preexisting atrial fibrillation condition, but it did not
directly cause this condition. He found the aggravation to be temporary while the claimant was
undergoing the stress and posited that, when the stress condition was removed, the aggravation
would have ceased. Dr. Tabibian posited that the aggravation ceased when the claimant retired
on January 31, 2005.

3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

3

In his follow-up July 7, 2008 report, Dr. Tabibian opined that appellant did not suffer
residuals of his atrial fibrillation condition. He again noted that, once appellant was removed
from the work environment, the aggravation ceased. Dr. Tabibian opined that appellant’s
multiple medical problems contributed to his dysrhythmia, which was nonindustrial in nature,
and posited that aggravation was no longer a factor.
On appeal, counsel argued that Dr. Tabibian’s reports were not adequately rationalized
because he did not reference the appropriate cardiac medical records or the opinion of
Dr. Simonian, a Board-certified psychiatrist who served as an Office referral physician. The
report of Dr. Tabibian refers to the complete medical history and there is no evidence to suggest
that he did not adequately consider the cardiac or psychiatric medical evidence of record.
Counsel also argued, in the alternative, that there was a conflict in the medical opinion between
Dr. Tabibian and Dr. Fik, an attending psychiatrist. However, Dr. Fik’s opinion does not hold
weight on the relevant issue of this case as he is not a cardiologist but rather a psychiatrist.
Therefore, no conflict in the medical opinion exists.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he had
residuals of his accepted heart condition after January 31, 2005.
ORDER
IT IS HEREBY ORDERED THAT the October 21, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 19, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

